DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-8, 11-12, 14-16 and 19-21 are objected to because of the following informalities: 
Regarding claims 5- 7, 11- 2, 14-16 and 19-20 “first undeployed position” should be changed to --undeployed position-- and “second deployed position” should be changed to --deployed position--.
	Regarding claim 7, “at least one lateral portion the movable fairing assembly” should be changed to --at least one lateral portion of the movable fairing assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herpel 4,290,6390.
Regarding claim 22, Herpel 4,290,6390 discloses a fairing system, comprising: a fixed fairing assembly (16) configured to attach to a cab (10) of a tractor-trailer (12); a movable fairing assembly (30) configured to attach (26) to at least one of the fixed fairing assembly (column 2, lines 53-55); an actuator assembly (32) (column 2, line 68-column 3, line 1) configured to move the movable fairing assembly relative to the fixed fairing assembly, the actuator comprising an airbag assembly (inflate the bag 30) as shown in Figures 1 and 2. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, fixed fairing comprising movable top portion is not taught nor is fairly suggested by the prior art of record.
Regarding claim 7, at least one lateral portion of the movable fairing assembly forms a continuously outwardly tapered surface from a rear of the cab to the trailer is not taught nor is fairly suggested by the prior art of record.
Regarding claim 9, movable fairing assembly form a continuously tapered surface from the first rectangular cross-sectional profile to the second, larger rectangular cross-sectional profile is not taught nor is fairly suggested by the prior art of record.
Regarding claim 10, fixed fairing assembly having a movable first top portion and movable fairing assembling having second top portion is not taught nor is fairly suggested by the prior art of record.
Regarding claim 18, fixed fairing assembly having first plurality of lateral portions and movable fairing assembly having second plurality of lateral portions is not taught nor is fairly suggested by the prior art of record.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612